DETAILED ACTION
Allowable Subject Matter
Claims 1, 3–9, and 30–31 are allowed. Claims 1, 30, and 31 have been amended, claims 3–9 remain original or previously presented, and claim 2, 10–29, and 32 are cancelled, in the amendment filed by Applicant on April 14th, 2022 combined with the Examiner’s amendment below.
In the interest of compact prosecution, an interview was conducted with Applicant to distinguish over the prior art of record. Please refer to the attached Interview Summary of April 29th, and follow-up of May 1st, 2021 for further details.

Election/Restrictions
Claim 1 is now allowable by Examiner’s amendment below. The restriction requirement between species A–R, species of first material, species of second material, and species of rotation inducing assembly, as set forth in the Office action mailed on March 27th, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 4–8 is withdrawn because the claim(s) requires all the limitations of an allowable claim. Additionally, the cancellation of claims 10–29 in the examiner’s amendment below renders the restriction requirement involving claims 23–24 and 26 moot.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant's amendments to claims 1, 16–17, 20–21 and 32 filed on April 14th, 2022 are accepted because no new matter has been entered.
The former rejections of claims 1–3, 9–22, 25, and 27–32 under 35 U.S.C. §101 and 112(a) are withdrawn in view of the Remarks filed April 14th, 2022, which are found persuasive, in addition to the documentation filed on April 14th, 2022, the documentation filed on August 2nd, 2021, and the data provided in the original disclosure filed October 1st, 2017.
The former rejections of claims 1–3, 9–22, 25, and 27–32 under 35 U.S.C. § 112(a) and 112(b) are withdrawn in view of the amendments.
The rejection under 35 U.S.C. 112(d) is withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments regarding the utility and operability of the device, and the enablement of the device are found persuasive.
In particular, Applicant has presented multiple evidence of fusion taking place (Remarks 11-12, cited manuscript “Electron Catalyzed Fusion” and “CR-39 report”, “Enhancement of Nuclear Fusion in Plasma Oscillation Systems”, “Observation of Proton-Boron Fusion Products from Rotating Plasma Device”), and has stated at [0120] that although various theories for fusion are postulated within the Specification, there was no requirement to provide or address the theory and therefore the claimed invention is not limited by the possible theory supporting the results. The Office interprets this statement to mean that the theories presented may not necessarily be valid or may change.
In allowing the claimed invention, the Office makes no assertions as to the merits of the theories presented in this application.
Contrary to Applicant’s assertions in the Remarks 14, Applicant does recite production of energy indirectly in the claim 30 and claim 31 limitations, “energy utilization assembly” and “direct energy conversion assembly”, interpreted under 35 U.S.C. 112(f). The Office makes no assertions as to whether these assemblies will work as intended, and is interpreting these limitations as claiming the equivalent structure that will be used if and when energy is produced. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for achieving the specified function.
 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy utilization assembly” and “direct energy conversion assembly” in claims 30 and 31.
The claim limitation “energy utilization assembly” and “direct energy conversion assembly” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “configured to remove energy/ extract energy …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The terms “energy utilization” and “direct energy conversion” do not impart specific structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) [ 5 ] has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
-   	the “energy utilization assembly”: as shown in Fig. 22 and described at [0193]-[0194], it is the equivalent of a heat exchanger with a working fluid.
-	the “direct energy conversion assembly”: as shown in Fig. 23 and described at [0197]-[0198], it is the equivalent of a metallic or other electron-motive material having electrically-conductive coils position adjacent to the likely path of charged high-energy particles so that a current is induced as the charged particles are collected.
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Vincent M. DeLuca on April 29th-30th, 2022 with confirmation on May 1st, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(Currently amended) A system for the controlled fusion reaction of materials comprising:
a.	a a concentric superconducting magnet defining a cavity;
b.	a concentric inner housing located within the cavity, the inner housing comprising an inner surface, the inner surface defining a controlled pressure chamber;
c.	wherein the chamber is configured to be cylindrical and oriented such that an axis of symmetry of the chamber is parallel to a magnetic field created by said superconducting magnet;
d.	a concentric outer electrode located within the inner housing;
e.	a concentric inner electrode located at the radial center of the chamber, at least partially covered with insulation;
f.working gas inlet line located within the inner electrode and within the magnet, said working gas inlet line introducing a first material for forming an ionized plasma located within the chamber;
g.mounted on an inner surface of the outer electrode facing an exposed portion of the inner electrode 
h.a continuous wave discharge circuit that delivers a voltage between the inner electrode and the outer electrode which pre-ionizes said plasma;
i.	a pulse discharge circuit that delivers a current through the plasma between the inner and outer electrodes for approximately 10 to 15 milliseconds and induces rotation of the plasma and the surrounding neutral gas in conjunction with the Lorentz force caused by the superconducting magnet;



j.wherein the rotation of the plasma and neutral gas within the chamber may reach up to about 100,000 RPS, which compresses the plasma against the second material mounted on the inner wall of the outer electrode by the centrifugal effect and is thereby configured to provide conditions for a fusion reaction of the first material and the second material during the 
2.	(Cancelled) 
3.	(Original)The system of claim 1, wherein the first material and the second material are selected such that the fusion reaction is aneutronic.
4.	(Original) The system of claim 1, wherein the first material and the second material are selected such that the fusion reaction is neutronic.
5.	(Original) The system of claim 1, wherein the first material comprises a material selected from the group consisting of hydrogen, deuterium, tritium, helium, argon, neon, xenon, nitrogen, and oxygen.
6.	(Original)The system of claim 1, wherein the first material comprises a vaporized solid.
7.	(Original)The system of claim 1, wherein the first material comprises a material selected from the group consisting of hydrogen, helium, argon, and a vaporized solid.
8.	(Original)The system of claim 1, wherein the second material comprises a material selected from the group consisting of boron nitride and lanthanum hexaboride.
9.	(Previously presented) The system of claim 1, wherein the first and the second materials comprise materials selected from the group consisting of boron nitride, lanthanum hexaboride, hydrogen, deuterium, tritium, helium, argon, neon, xenon, nitrogen, oxygen, vaporized solids, hydrogen-1, boron-11, lithium-6, lithium-7, helium-3, lithium-6, and nitrogen-15.
10 - 29.	(Cancelled) 
30. (Currently amended) The system 1 
31. (Currently amended) The system 1 
32. (Cancelled).

The following is an examiner’s statement of reasons for allowance: Please refer to the explanations provided in the attached interview agenda of April 29th, 2022. No prior art, either alone or in combination teaches or suggests the stated rotation speeds used for a centrifugal effect to cause impact of neutral and charged particles, carried by a drag-type effect of the charged particles moving under a Lorentz force, against a fixed target in a specific location facing an exposed portion of an inner electrode in a cylindrical chamber, using the claimed continuous wave and pulse discharge techniques, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628